Appeal by the defendant from a judgment of the County Court, Westchester County (White, J.), *857rendered August 20, 1984, convicting him of burglary in the second degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
Contrary to the defendant’s contention, the sentencing court did not abuse its discretion in denying his motion to withdraw his plea of guilty, based on unsubstantiated claims of innocence. The defendant was thoroughly allocuted in open court during which time he was advised of his rights and at which time he assured the court that he was pleading voluntarily and knowingly. The defendant gave a detailed description of the facts pertaining to the burglary for which he was charged. Furthermore, the defendant was not a neophyte in the criminal justice system, having been arrested previously eight times and sentenced to incarceration on at least two prior occasions. Accordingly, the defendant’s subsequent unsubstantiated claim that he was coerced into pleading guilty for a crime which he did not commit constituted an insufficient basis upon which to vacate his plea of guilty (see, People v Frederick, 45 NY2d 520, 523; People v Dixon, 29 NY2d 55). Mollen, P. J., Bracken, Rubin, Kooper and Spatt, JJ., concur.